United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1006
Issued: September 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 19, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated May 10, 2007 which denied his traumatic injury
claim. He also filed a timely appeal from the October 5, 2007 nonmerit decision which denied
his request for reconsideration.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a traumatic injury in the performance of
duty; and (2) whether the Office properly refused to reopen appellant’s claim for further review
of the merits pursuant to 5 U.S.C. § 8128(a).

1

The record includes evidence received after the Office issued the October 5, 2007 decision. The Board cannot
consider new evidence for the first time on appeal. 20 C.F.R. § 501.2(c) (2004).

FACTUAL HISTORY
On March 21, 2007 appellant, then a 49-year-old carrier technician, filed a traumatic
injury claim alleging that on February 12, 2007 while sitting at a table he got up to answer the
telephone and hit his left knee on the broken table resulting in swelling and a complex left knee
meniscal tear.
On April 6, 2007 the Office informed appellant that the evidence received was
insufficient to support his claim and that additional information was needed, specifically a
physician’s opinion as to how appellant’s injury resulted in a diagnosed condition. No
information was received.
On May 10, 2007 the Office denied appellant’s traumatic injury claim. It accepted that
the claimed events occurred but found that there was no medical evidence of a diagnosed
condition connected to the event.
On June 26, 2007 appellant requested reconsideration and submitted additional
information. In a February 20, 2007 progress note, Dr. Craig M. Thomas2 noted that appellant
hit his right knee and leg at work about a week and a half before and his pain symptoms had not
subsided. He found a moderate-sized effusion in the right knee and diagnosed derangement of
posterior horn of medial meniscus but did not identify which knee. In a March 2, 2007 letter,
Dr. Ramin M. Jeraili, Board-certified in orthopedic surgery, examined appellant’s right knee in
connection with a September 2003 twisting injury while at work and provided an impairment
rating. A March 8, 2007 magnetic resonance imaging (MRI) scan report diagnosed complex
tears of the extreme posterior medial meniscus of the left knee. In a March 26, 2007 progress
note, Dr. Thomas reported that appellant had hit his left knee and leg at work about a week and a
half before and that his pain symptoms had not subsided since then. He noted that appellant had
right knee pain medially. Dr. Thomas noted upon inspection that appellant’s left knee had a
moderate-sized effusion and diagnosed derangement of posterior horn of medial meniscus. In an
April 5, 2007 operative report, he described the procedure performed on the lower left extremity
which consisted of a debridement of a tear of the medial, posteromedial horn, debridement of the
lateral meniscus, and repair of a tear of the medial horn, chondromalacia and fraying lateral
meniscus.
In an October 5, 2007 nonmerit decision, the Office denied appellant’s request for
reconsideration and refused to reopen the case for merit review on the grounds that no new and
relevant evidence was submitted nor were any new legal arguments made.
LEGAL PRECEDENT -- ISSUE1
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
2

Could not verify board status.

3

5 U.S.C. §§ 8101-8193.

2

was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition,
for which compensation is claimed are causally related to the employment injury.4 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident that is alleged to have occurred.6 The second
component is whether the employment incident caused a personal injury.7 Causal relationship is
a medical question that can generally be resolved only by rationalized medical opinion
evidence.8
ANALYSIS -- ISSUE 1
Appellant alleged that he sustained a left knee condition when he stood up and hit his left
knee and leg on a table on February 12, 2007. The Office accepted that the February 12, 2007
employment incident occurred as alleged. However, appellant did not submit any medical
evidence to support his claim. In order to satisfy the second component that the employment
incident caused a personal injury appellant must submit medical evidence demonstrating both
that he sustained a condition and that this condition was caused by the employment incident.
Appellant had not submitted medical evidence therefore he has not satisfied the second
component necessary to establish fact of injury. Neither the mere fact that a disease or condition
manifests itself during a period of employment nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents is sufficient to establish a causal
relationship.9 The Board finds that appellant has failed to submit sufficient medical evidence to
support his claim.

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

Elaine Pendleton, 40 ECAB 1143 (1989).

7

John J. Carlone, 41 ECAB 354 (1989).

8

See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of causal relationship must be
based on a complete factual and medical background of the claimant. Victor J. Woodhams, supra note 5.
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a reasonable degree
of medical certainty and must be supported by medical rationale, explaining the nature of the relationship between
the diagnosed condition and claimant’s specific employment factors. Id.
9

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

3

LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the Act,
the Office’s regulations provide that the application for reconsideration, including all supporting
documents, must set forth arguments and contain evidence that either: (1) shows that the Office
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by the Office; or (3) constitutes relevant and pertinent new evidence
not previously considered by the Office.10
Section 8128(b) provides that, when an application for reconsideration does not meet at
least one of the three requirements enumerated under section 10.606(b)(2), the Office will deny
the application for reconsideration without reopening the case for review on the merits.11
Evidence or argument that repeats or duplicates evidence previously of record has no evidentiary
value and does not constitute a basis for reopening a case.12 Likewise, evidence that does not
address a particular issue involved does not constitute a basis for reopening a case.13
ANALYSIS -- ISSUE 2
In the instant case, appellant has not met any of the criteria for reopening his case for
review of the merits. Merit review was denied by the Office on the grounds that he did not
submit new and relevant medical evidence or raise any new legal argument. Appellant did
submit medical evidence, but evidence is only considered to be new and relevant if it addresses
the issue of the case. The issue in this case is whether his employment incident, hitting his knee
on a table, caused a personal injury. Appellant submitted reports from Dr. Thomas and
Dr. Jebraili and an MRI scan report. While the evidence establishes that he has a derangement of
posterior horn of the medial meniscus and tears of the extreme posterior medial meniscus none
of the reports offer an opinion as to the cause of these conditions. Medical evidence which does
not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.14 To establish causal relationship, appellant must
submit a physician’s report in which the physician reviews the employment factors identified by
appellant as causing his condition and, taking these factors into consideration as well as findings
upon examination, state whether the employment injury caused or aggravated the diagnosed
conditions and present medical rationale in support of his or her opinion.15 As none of the
reports offer an opinion on causal relationship they are not considered to be new and relevant
evidence to require the Office to review the merits of the case. Additionally appellant did not
provide any new legal arguments not previously considered by the Office, nor show that the
10

20 C.F.R. § 10.606(b)(2)(i-iii).

11

20 C.F.R. § 10.606(b)(2).

12

Helen E. Paglinawan, 51 ECAB 407, 591 (2000).

13

Kevin M. Fatzer, 51 ECAB 407 (2000).

14

Michael E. Smith, 50 ECAB 313 (1999).

15

D.D., 57 ECAB 734 (2006), Calvin E. King, 51 ECAB 394 (2000).

4

Office incorrectly applied a specific point of law. As he has not met any of the requirements for
reopening his case for merit review under section 8128(a) of the Act, the Office properly denied
reconsideration of his case on the merits.
CONCLUSION
The Board finds that appellant failed to establish that he sustained a traumatic injury in
the performance of duty. The Board also finds that the Office properly denied reconsideration on
the merits.
ORDER
IT IS HEREBY ORDERED THAT the October 5 and June 26, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: September 3, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

